Citation Nr: 0735342	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-44 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for service 
connection.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current hip disorder.

2.  There is no competent medical evidence showing that the 
veteran has a current back disorder.


CONCLUSIONS OF LAW

1.  A hip disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).

2.  A back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has a current hip disorder which is 
related to service, and a current back disorder related to a 
back injury in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In November 2002, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit.  This included a request that the 
veteran submit any service medical records in his possession 
and that he send in additional evidence or information about 
additional evidence.  He was also informed as to the type of 
evidence which would support his claim.  The letter, in 
essence, advised him to submit any evidence he might have in 
his possession or identify any evidence that might support 
his claim, although it did not specifically set forth that 
advice in those words.  The veteran clearly understood he 
could submit evidence on his own behalf, as he submitted 
private medical evidence.  The November 2002 letter advised 
the veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The November 2002 letter did not provide the veteran with 
notice regarding the effective date and disability 
evaluations available, should service connection be 
established for any claimed disability.  As the veteran's 
claims for service connection are denied herein, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claims in the September 2005 supplemental statement of 
the case, which explained that the record did not contain 
evidence of a current back disability or a current hip 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.  The timing of these notices did not affect the 
essential fairness of the adjudication or prejudice the 
veteran, since the veteran stated in January 2004 that all 
evidence had been submitted, with the exception of some 
private medical records which are now associated with the 
claims file.  See generally Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir.2007), Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

In addition, VA's duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records, 
VA clinical records, and private clinical records are 
associated with the claims file.  While no VA examination was 
required, the Board finds that no such examination is 
necessary since all evidence needed to decide the claim has 
been obtained.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claims for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Hip Disorder

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran has not been diagnosed with a current hip disorder.  
A private medical record from December 1998 shows complaints 
of joint pain for the past two to three months, but contains 
no diagnosis and makes no reference to hip pain specifically.  
The Board notes that a symptom such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Private medical records 
contain lists of the veteran's current problems and 
diagnoses, but do not reference any hip disorder.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although the veteran certainly believes he has hip problems, 
and has stated such, this statement is not supported by 
competent medical evidence.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The criteria for service connection have not been met on 
appeal. Caluza, supra.  The evidence is not in equipoise, so 
the provisions of 38 U.S.C.A. 5107(b) regarding reasonable 
doubt are not applicable.  The claim is denied.

Back Disorder

Service medical records show the veteran injured his back in 
September 1975, after he fell on a steel table.  The veteran 
did not seek treatment or complain about his back after 
September 1975.

Again, the threshold question is whether the competent 
evidence demonstrates a current disability.  In the present 
case, the veteran has not been diagnosed with a current back 
disorder.  A private medical record from December 1998 shows 
complaints of back pain for the past two to three months, but 
contains no diagnosis and the veteran did not complain about 
his back again.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez, supra.  VA medical records 
show a lipoma of the left lower back, but the veteran does 
not contend this is related to service or is the cause of his 
lower back problems.  Private medical records contain lists 
of the veteran's current problems and diagnoses, but do not 
reference any back disorder.

Competent medical evidence of a medical diagnosis is 
required.  Grottveit, supra; see also Espiritu, supra.  The 
veteran is not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability, although he can testify to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007), Espiritu, supra.  Although the veteran certainly 
believes he has back problems, this contention is not 
supported by competent medical evidence.  Where the medical 
evidence establishes that a veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing veterans' benefits.  Brammer, supra; 
Rabideau, supra.

The criteria for service connection have not been met on 
appeal. Caluza, supra.  The evidence is not in equipoise, so 
the provisions of 38 U.S.C.A. 5107(b) regarding reasonable 
doubt are not applicable.  The claim is denied.


ORDER

The claim for service connection for a hip disorder is 
denied.

The claim for service connection for a back disorder is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


